ORDER

PER CURIAM
Robert C. Henson, Jr. and Jodi R. Henson (collectively, “Appellants”) appeal from the trial court’s judgment awarding ACA Rolwes Builders, Inc. (“Landlord”) the sum of $35,845.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).